 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   SARA WINSLOW (DCBN 457643)
 3 Chief, Civil Division

 4 RAVEN M. NORRIS (CABN 232868)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-6915
 7        FAX: (415) 436-6570
          Raven.Norris@usdoj.gov
 8
   Attorneys for Plaintiff
 9

10
                                     UNITED STATES DISTRICT COURT
11
                                  NORTHERN DISTRICT OF CALIFORNIA
12
                                             SAN JOSE DIVISION
13

14
     UNITED STATES OF AMERICA,              ) CASE NO. CR 99-20196-02 JW
15                                          )
           Plaintiff,                       ) [PROPOSED] DISPOSITION ORDER
16                                          )
        v.                                  )
17                                          )
     DAMIEN SPRINGS,                        )
18                                          )
           Defendant.                       )
19                                          )
     ______________________________________ )
20                                          )
     ABB, INC.,                             )
21                                          )
           Garnishee.                       )
22                                          )
23          The Court, having considered the Stipulation for Entry of Disposition Order for Writ of
24 Continuing Garnishment (“Stipulation”) entered into by plaintiff United States and defendant Damien

25 Springs, hereby approves the Stipulation and finds as follows:

26          1.     Judgment debtor and defendant Damien Springs (hereinafter “Defendant”) is indebted to
27 plaintiff United States of America (hereinafter “Plaintiff”) in the original amount of $541,832.00, arising

28
     [PROPOSED] DISPOSITION ORDER
     CR 99-20196-02 JW
 1 out of a Judgment entered on February 14, 2005, in the United States District Court for the Northern

 2 District of California in the above-captioned case. As of October 22, 2018, the balance due on this debt

 3 was $623,962.11.

 4          2.      The Court issued its Writ of Continuing Garnishment, directed to the Garnishee ABB,

 5 Inc., and the Writ was served on the Garnishee on October 24, 2018.

 6          3.      On November 2, 2018, the Defendant was notified of his right to a hearing and to object

 7 to the Garnishee’s Answer.

 8          4.      Defendant has waived his right to a hearing under 28 U.S.C. § 3205 and has waived his

 9 right to object to the garnishment and to claim the money taken as garnishment as exempt.

10          5.      The parties have agreed that 5% per semi-monthly paycheck should be taken from

11 defendant’s nonexempt disposable earnings and paid on defendant’s restitution obligation.

12          6.      Payments by check made payable to “Clerk of the Court” shall be mailed to the United

13 States District Court, Finance Unit, 450 Golden Gate Avenue, Box 36060, San Francisco, CA 94102.

14          Based on the foregoing, and for good cause shown,

15          IT IS ORDERED that the Garnishee, ABB, Inc., shall pay to the Plaintiff 5% per semi-monthly

16 paycheck from Defendant’s nonexempt disposable earnings, and to continue said payments to the

17 Plaintiff until the judgment debt to the Plaintiff is paid in full, until the Garnishee no longer has

18 possession, custody, or control of any earnings belonging to the Defendant, or until further Order of the

19 Court.

20          IT IS FURTHER ORDERED that the Garnishee shall disburse any funds in excess of the 5% per

21 semi-monthly paycheck that has been withheld as of the date of this order to the Defendant, Damien

22 Springs.

23          IT IS SO ORDERED.

24

25
     DATED: 1/22/19
26                                                                 RICHARD SEEBORG
                                                                   United States District Judge
27

28
     [PROPOSED] DISPOSITION ORDER
     CR 99-20196-02 JW
